Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 1 of 11




                                 IJNITED STATESDISTRICT COUIX
                                SO U TH ER N D ISTR ICT O F FL O RID A

                                  cAss No.1#-cR-20891-cM A(s)(s)
      UN IT ED STAT ES O F AM ER IC A

  V.

      AN TH O N Y G IG N A C
        a/k/a (SK H ALE D A L-SAU D ,M
        a/k/a (SK H M ZID A L-SA UD ,''
         a/k/aCCK HALID BIN XL-SAUD,''
         a/k/a CCK H ALID BIN SULTAN M mSAUU,''
         a/k/aUSUETAN BIN KHAI,ID M zSAUD,''
                                   D efendant.
                                                      /

                                          PLEA A GR EEM EN T

             TheUnitedStatesAttom ey'sOfficefortheSouthernDistrictofFlorida(çltlzisOffice''land
      Anthony Uignac,zlkla tlKhaled Al-Saud,''alVa EGlfhalid A 1-Saud,''zlV a Gçlflnalid Bin Al-Saud,''
      zlva'-xlaalidBin sultanAi-saud-''zlva'-sultanBinKhalidAJsaud---(hereinaaerreferredtoas
  .
      theGr efendanf')enterintothefollowingagreement:
                    The Defendantagreesto plead gtlilty to Counts 1,6,12 and 16 ofthe Superseding

      Indictment. Count1chargestheDefendantwith conspiracyto comm itFirefraud,in violation of

      18U.S.C.j'1349. Count6 chargejtheDefendantwith wirefraud,inviolation of18U.S.C.j
      1343. Count12chargestheDefendanjwithaggravatedidentitytheft,invioiationof18U.S.C.5
      1028A(a)(.
               1). Count16chargestheDefendantw.
                                              ith impersqnâtingadiplomat,inviolationof18
                                                                              N.                     .


      U.S.C.j915. TheDefendantisagreeingtopleadguiltybecauseheisinfactguiltyofthecrimes
      charged .
              in Counts 1,6,12 and 16.

                    This Office agrees to m ove for the dism issal of a11 rem aining counts after
                                                     1
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 2 of 11



  sentencing.
                                           !                                                        .

                The Defehdant is aware that the sentence will be imposed by the Courtafter

  considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter
  çGsentencing Guidelines''). The Defendantacknowledgesland tmderstandsthatthe Courtwill
                                                                                    '
                       .



  colùputean advisory sentence underthe Sentencing Guidelinesandthatthe applicable guidelines
  willbedetenninedby the Courtrelying in parton the'resultsofapre-sentenieinvestigation bythe

  Court'sprobationoffice,whichinvestigationwillcomm enceaftertheguilty pleahasbeen entered.
                                                                                                '
                                                                                            .

  TheDefendantisalso awarethat,undercertain circumstances,theCoul'tmay departiiom the
        ''                                            .                                 .



  advisory sente'ncing guideline range thatithas computed,and m ay raise orlowerthatadvisory

  sentenceunderthe Sçntencing Guidelines. TheDefendantisfurtherawareandtmderstandsthat
  the Coul'
          tisrequired to considerthe advisory guideline range detennined underthe Sentencing
  Guidelines, but is not botm d to im pose a sentence within that advisory range; thé Court l
                                                                                            Ls

  Permitt/ totailortheultimatesentenceinlightofotherstatutoryconceps,andsuchsentencemay
  be eithermore severe orlessseverethan the Senlencihg Gpidelines'advisory range. Knowing

  these facts,the Defendant understands and acknowledges that the Courthas the authority to

  impose any sentencewithin and up to thestatutory m axim um authorized by 1aw forthe offenses

  identifiedinparagrapi1,ahdtheDefendantmay notwithdraw tiepleasolelyasaresultofthe
                                  x




  sentence im posed or as a resultofthe guidelinesrange recom m ended by probation.

                'The D efendant also understands and acknow ledges that,as to Count 1,the Court

  may imposeastatutorymaximum term ofimprisonmentofuptotwenty(20)years,follbwedbya
  term ofsupe'
             rvised releaseofup to tllree (3)years. Asto Count6,the Cout'tmay impose a
  stàtutory mayimmn term ofimprisonmentofup to twenty (20)years,'followed by a term of
  supelwisedreleaseofup iothree(3)years. AstoCouht12,theCourtmustimposeastatutory
                                               2
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 3 of 11



  minimum term of M prisonm ent of 24 m onths consecutive to any other sentence imposed,

  followedby atenn ofsupervised releaseofup toone(1)year. AstoCotmt16,theCourtm&y
  imposeastatutor'ymaximum term ofimprisonmentofuptoten(10)years,followedbyatefm of
  supelwised release of up to three (3) ybars.' These sentences of imprisonment,may run
  consecutively,foratotalsentenceofuptofifty-two (12)yearsofimprisonment. In àdditiontoa
  terni of imprisonm ent and supelwised release, the Couri m ay impose a fine of up to

  $16,262,204.12,m ay orderforfeitlzre,and mustorderrestitution.
         5.     Thi Defendant ftzrther understands and acknowledges that, in addition to any
                                                                          '
                                    ,


  sentenceimposedunderparagraph 4 ofthisagreement,aspecialassessm entinthenm otmtof$100

  percountwillbe imposed on theDefendM t,foratotalof$400. TheDefendantagreesthatany
  specialassessm entim posed shallbe paid atthetim e ofsentencing. lfthe D efendantisfinancially

  unableto pay the specialassessm ent,theDefendantagreesto presentevidence to thisOfficeand

  the Cotu'tatthetim eofsentencing astothereasonsfortheDefendant'sfaillzreto pay.

                This Office
                          'reservesthe rightto inform the Courtand the probation office ofall

  facts pertinent to the sentencing process, including a11 relevant irtform qtion concerning the

  offenses com m itted, whether charged or not, as w ell as concem ing the D efendant and the

  Deféndant'j background. Subjectonly to the.express ter'
                                                        ms ofany agreed-upon sentencing
  recomm endationscontained in this agreem ent,thisOffcefurtherreservestherightto m ake any

  recomm endation asto thequality and quantity ofpurtishmentk

                Acknowledjingthattheparties'recomm endationsasto sentencing arenotbinding
  on theprobation offceorthe Court,thisOfficeand theDefendantagreethat,atsentencing:

                 TllisOffice agreesthatitwillrecomm end atsentencingthatthe Courtreduceby

                 two levels the sentencing guideline levelapplicable to the Defendant's offense,
                                                3
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 4 of 11




              pllrsuanttö Section 321.1(a) of the Sentqncing Guidelines,based upon the
              Defendant's recognition and affilnnative and tim ely acceptance of personal

              responsibility.

           b. IfatttletimeofsentencingtheDefendant'soffenselevelisdçterminedtobe16or
              'greater,thisOfficewillfile am otion requesting an additionalone leveldecrease

              plzrsùant to Section 3E1.1(b) of the Sentencing Guidelines,stating that the
              Defendant has assisted authorities in the investigation or prosecution of the

              D efendant's own iuisconduct by tim ely notifying authorities of the D efendant's
              '
              intention to enter a plea of guilty,thereby penpitting the governm entto avoid
                                      .




              preparing fortrialand permitting the goyernm entand the Courtto allocate their

              resourceseffciently.

           c. Loss Am otmt: Both parties agree to recom mend that the relevant nmount of

              actual,probable or intended lossunderSection 2B1.1(b)(1)ofthe Sentencing
              Guidelinesresultingfrom theoffensescommittedin tlliscaseis$j,jyj,ytjz.(,6.
              V ictim s: Both parties agree to recomm end that the ntlmber of victim s under
                            .




              Section2B1.1(b)(2)(A)(i)oftheSentencingGuidelinesis10ormorevictlms.
              Outsidethe U nited States: Both parties agree to recom m end that a substantial

              Partofthefrauèulentschemewascommittedfrom outsidetheUnitedStatejunder
              Section 2B1.1(b)(10)(B)oftheSentencingGuidelines.
              Obsthzction: This Office agreesthatitw illnotseek an obstruction enhancem ent

              for conduct that w as ltnown to this Office prior to the signing of this plea

              agreenlent.
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 5 of 11



                       Restimtion: The bçfendant agrees to restitution in the '
                                                                              amount of at least
                       $6,900,000.00, the exàct nmotmt to be determined by stipulation prior to
                       sentencing.

                    h. Actinc on Behalfofa GovernmentAcepcy:Both partiesagree thatthey willnot

                       recomm end thatthe çdacting on behalfofa governmentagency''enhâncementin

                       Section2B1.1(b)(9)(A)applies.
                       AdjustmentforRoleintheOffense:TheDefendantisawarethattheUnitedStates
                       m ay ask theCoul'tto apply an erlhancementptlrsuantto Section 3B1.1,which the

                       D efendantm ay oppose.

  ThisOffice,however,willnotberequiredtomaketheserecommendationsiftheDefendant:(1)
  failsorreftlsesto make a 111,accurate and completedisclosure to the proàation office ofthe

  circumstancessunoundingtherelevantoffenseconduct;(2)isfotmdtohavemisrepresentedfacts
  tothegovernmentpriortoenterinjintothispleaagreement'
                                                     ,or(3)corinmitsanymisconductafter
  '


  entering into thisplea agreem ent,including butnotlim ited !to com m itting a stateorfederaloffense,
                                                                         '
                                                           q
  violating any term of release, or maldng false statem ents 'or misrepresentations to any
                             '
  governm entalentity orof/cial.
           .




               8.     TheDefendantisawarethatthesentencehasnotyetbeen detenninedby theCourt.

  TheDefendantalboisawarethatanyestimateoftheprobablesentencingrangeorsentencethatthe
  Defendantm ayreceive,whetherth>testimktecom esfrom theDefendant'sattoriley,thisOfficey
                                                                                       'or

  theprobation office,isa prediction,notaprom ise,and isnotbinding on thisO ffiée,the probation

      office or the Court.The D efendanttm derstands further that any recom m endation thatthis Office

  m akes to the Court as to sentencing,w hether pursuant to this agreem ent or otherw ise, is not

      binding on the Cout'
                         t and the Court m ay distegard the recom m endation in its entirety. The
                                                     5
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 6 of 11



  Defendantunderstandsand acknowledgçs,aspreviously acknowledged in paragraph 3above,that

  theDefendantmay notwithdraw hisplea based upon theCourt'sdecision notlo accepta
  sentencing recom m endation m ade by the D efendant,this O ffice,or a recom m endation m ade

  jointlybytheDefendantandthisOffice.
         9.     In exchange for the tmdertaltings m ade in this plea am eement,the Defendant

  knowingly and voltmtarily agTeesto waive any protectionshe may have im derFederalRule of

  Evidence 410 and FederalRule of Criminal Procedtlre 11(t) for the FactualProffer,Plea
  Agreem ent,and/orllisstatem entsathispleacolloquy. TheDefendantknowingly and voluntadly
                                                 '
                                                                                 .

                                                            .
                                                                                 ?
  agreesthathijFacttzalProffrr,PleaAgreem eut,and/orhisgtatem entsathisplea colloquy can br

  admitledin thecase-in-chiefattrialin a criminalprosecution illtheSouthelm DistrictofFlorida,if

  the D efendantelectsto proceed to trialaftereptering thisplea agreem ent.

         10. The Defendant agrees that he shall cpoperate fully with this Office by:(a)
  providing truthfuland complete inform ation atld testim ony,and producing documents,records

  andotherevidence,when calleduponbythisOffice,whetherinintelwiews,beforeagrmldjury,or
  atany trialorotherCourtproceeding'
                                   ,(b)appearing atsuch grandjury proceedings,headngs,
  trials,alldotherjudicialproceedings,andatmeetings,asmaybeyequiredbythisOftke;and(c)if
  requested by this Office,working in an uhdercover role under the supervision otl and in
  com pliance with,law enforcem entofficers and agents. Inaddition,theDelendantagreegthathe

  Fillnotprotectany person orentityfthrough falseinfonnation orom ission,thathewillnotfalsely

  im plicate any person orentity,and thathe thathe w illnotcom m itany furthercrim es

                This O ffice reselwesthe l'ightto evaluate the nature and extent ofthe D efendant's
                             t                             '
                    .


  cooperatiôn and to make thatcooperation,or lack thereof,known to the Courtqt the time of

  sentencing. If, in the sole and unreviewable judgment of this Office,the Defendant's
                                                 6
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 7 of 11



  cooperation isofsuch quality and significancetö theinvestigation orprosecution ofothercrim inal

  matters as to warrant the Cotui's downward departure fw m the advisory sentencing range

  calculated underthe Sentencing Guidelines and/orany applicable m inim lim m andatory sentence,
                                   ,




  this Officem ay makea m oiion priotto jentencing pursuantto Section 5K 1.1 ofthe Sentencing

  Guidelines'and/or Title 18,United States Code,section 35534$,prsubsequentto sentencing
                                                       .




  jtlrsuantto Rule 35 ofthe FederalRules ofCriminalProcedlzre,informing the Courtthatthe
  Defendanthasprovidedsubstantialassistancean.
                                             d recom mendingthattheDefendant'ssentencebe

  reduced. The D efendant tm derstands and agrees, how ever, that nothing in this agzeem ent
                                                           .




  requiresthisOffice to file any such motions,and thatthisOffice'sassessm eptofthe quality and

  significanceoftheD efendant'scooperation shallbebinding asitrelatesto theappropriatenessof

  thisOffice'sfiling ornon-filing ofamotion to reducesentence.

                The D efendantunderstandsand acknow ledgesthatthe Coul'tistm derno obligation

  to grantam ötion forreduction ofsehtencefiledbythisOffice. Inaddition,theDefendantfurther

  understandsand acknowledgesthatthe Courtistmderno obfigation pfany typetoreducethe
  Defendant'ssentencebecauseoftheD efendant'scooperation.

                The Defendant further agrees to forfeit to the United States, voltmtarily and

  im m ediately,a1lrights,title,and interestin any property,realorpersonal,which constitutes or is

  derivedfrom proceedstraceabletotheconspiracy to comm itwire fraud,in violation of18 U.S.C.

  j1349,pursuantto 18U.S.C.j981(a)(1)(C)and28U.S.C.j2461(c)andtheproceduressetforth
  21U.S.C.j 853,asincoporated therein.The Defendantspecifically agreesto the entry ofa
                                                           .      '
                                                                                       .        <



  forfeituremoneyjudgmentagainsthim assetforth in Attachment1tothisagreement,and asan
  agent,beneficiary,officer,director,orin any othercapacity,agrees to forfeitto the United States

  ofA m erica the property listed in A ttachm ent1.
                                                  'y
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 8 of 11



                     TheDefendantalso agreesto assisttlli;Ofticein allproceedings,administrativeor

     judicial,involyingforfeitureto theUrlited Statesofanyproperty,including substitute'property,
     regardlessofitsnature,form,orlocation.Theassistanceshallinclude:ftz11disclosureofany ajset,

     identifyinganypropertysubjecttoforfeiture,providingtestimonybeforeafederalgrandjuryorin
     an administrativeorjudicialproceeding,consentingtotheentryofanorderenjoiningthetransfer
     orencumbranceofsuchproperty,andtransferlingsuchpropyrtytotheUniteïStatesbydelivering
     tothisOffice,upon thisOffice'srequest,any necessm'y and appropriatedocupentation,including

     consentsto forfeitureand quitçlaim deedl,fo delivergood apdm arketabletitleto such property
                     The Defendant further agrees that forfeiture is independentof any assessm ents,

     fnes,costs,restitm ion orders,(?r any other penalty that m ay be im posed by the Court.The

     D efendant knowingly and voluntarily agrees to w aive mly claim or defense under the Eighth

     Am endm entto the United StatesConstittltiolt including any claim ofexcessive fine orpenalty
     with respectto any forfeited property.In addition,theDefepdantagreesto waive any applicable

     time liznits for adnlinistrative orjudicialforfeiture proceedings broughtagainstany forfeited
     property,and any appealoftheforfeited property.

                     TheDefendantalsoagreçstorepatriateanyassetslocateèabroad,whicharesubject
 '

     toforfeiturepursuantto18U.S.C.j981(a)(1)(C)and28U.S.C.j2461(c),overwhichhehastitle
                                        ,
                                                                                        '   .



     and/ordom inion and control,both individually and on behalfofany cop orate entitiesöwned or

                            ndant. Such propertyincludes,butisnotlimitedto,bank accoun
     controlled by the D efe'      '
                                                                                     'tsheld at

     the follow ing institm ions in the nam es of W illiam son lntem ational,LLC,M arden W illiam son

     InternationalAG,and Alaska Jersey Lim ited:Siahdard Charter Bank,Jersey,Chamlellslands,
                 .                                                                              '
      .

     Banque Paris BertrM d Sm rdza SA , G eneva, Sw itzerland, and Zuger Kantonallban, Zug,

     Sw itzerland.
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 9 of 11



         17. TheDefendantisawa'reti,atTitle28,unitedsiatescode,section 1291andTîtle
  18,United Slates Code, Section 3742 afford the Defendant the right to appealthe sentence

  imposed in thiscase. Acknowledging this,in exchangefortheundertakingsm adeby tlw United

  Statesin thisplea agreement,the Defendanthereby waivesal1rightsconferrèd by'sections 1291

  and 3742 to appealany sentenceim posed,includingany restitm ion order,orto appealthemalmer

  in whichthesentencewasimposed,llnlessthesentence:(1)exceedsthemaximum permitted by
                                                       1
  stàtute;(2)isthe resultofan upward departure and/orarlupward variancefrom the advisory
  guideline range thatthe Cout'
                              testablishes atsentencing;or (3) exceeds twentptwo yeazj of
  imprisonment. TheDefendantfirtherunderstandsthatnothinginthis'agreementshallaffectthe
                                   '
                               .


  goyernm ent's right and/or duty to appçalas set forth in Titlç 18,United Stàtes Code,Section'

  3742(b)andTitle28,unitedstatescode,section 1291. '
                                                   However,tftheUnitedstatesappeals
  theDefendant'ssentenceparsuantto Sbctions3742(b)and 1291,theDefendantshallbereleased
  from theabove waiverofhisrightto appealllissentence.

                TheDefyndantfurtherherebywaivesal1rightsconferred by Title28,Urlited States

  Code,Section 1291toassel'tanyclaim '
                                     that(1)thestattztets)to whichtheDefendantispleading
                                                                              '
                                             .
                                                            (
  guiltyis/aretmconstitutional;and/or(2)theadmittedcpnductdoesnotfallwithinthescokeofthe
  statutets)ofconviction.
         19.    By signing this agreem ent,the Defendant acknowledges thatthe Defendanthas

  discussedthe appealwaiversetforih inthisagreementwità theDefendant'satlorney. The
  Defendantf'urther agrees,together with this Office,to request that ihç Courtenter a specific
  fp ding thatthe D efendant'sw aiverofhisrightto appealthe sentence im pojed in thiscase and his

  rightto appçalhisconviction in them annerdescribedabovewasknowing and voluntary.

         20..   This Ofsce and the D efendantagree thatthisplearesolvesthe'D efendant'sfederal
                                                 9
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 10 of 11



   crim inalliability in the Southern DistrictofFlorida forthe conductcovered in the Superseding

   Indictm ent, any crim inal conduct related to his attem pted ptlrchase of hotels in the Southem

   D istrictof Florida thatis cuzrently know n to this Office,and any crim inalconductrelated to the

   amm unition fotm d in the FisherIsland storage areathatiscurrently lcnown to thisOffice. This

   agreem entdoesnotcoverconductthatisunlcnown tothisOffice attllistim e.

          21.    Défendantrecognizesthatpleading guilty may haveconsequenceswith respectto

   the Defendant's im m igratiop status if the D efendant is not a natural-bom citizen of the United

   States. Under federal law, a broad range of crim es .are rem ovable offenses, ipcluding the

   offensets) to which Defendantis pleading gullty. In.addition,tmder certain circtlmstances,
   denaturalization m ay also be a consequence of pleàding guilty to a crim e. R em oval,

   denaturalization,and otherimmigration consequencesare the subjectofftseparateprocee
                                                                                     'ding,
   however,and Defendantundeptandsthatno one,including theD efendant'sattorney orthe Court,

   can predictto acertainty the effectoftheDefendant'sconviction'on theDefendant'sim migration

   status. Defendantneverthelessaffirm sthattheDefendantwantstopledd guiltyregardlessofany

   im migration corfsequencesthatthe Defendànt'splea m ay entail,even ifthe consequence is the
                                                                                             .




   Defendant'sdenaturalization and autom aticrem ovalf'
                                                      rom theUnited State




                                        flntentionall
                                                    y Blank.l
Case 1:17-cr-20891-CMA Document 78 Entered on FLSD Docket 03/26/2019 Page 11 of 11




        22.    This is the entire ap eem ent and tmderstanding between this Office and the
  Defendant. Thereareno otheyagreem ents,prom ises,representations,orunderstandings.
  .




                                                      ARJAN A FA JA RD O oR sM N
                                                          IT         s ATES TTORNEY
  Date: %IJêf1)              By:
                                                      F D            c c.s D LEY
                                                      AS IS           T 1.+ 1 D STATES AW ORNEY
                                                                                        h



  Date:s(.
         zcl!q
         .
                             By. ..-.
                                    -..
                                      v4'
                                     .,ee     .
                                        $u .-.)
                                              .
                                              )
                                              .ve-j-
                                                        -.
                                                   jjre' jy .
                                                      :                                      .
                                          / ' -SS'
                                                 IT                    T FED           L PU BLIC D EFEN DER
                                         >     /   :J                              J            %
                                        z* ;                   .
                                      r
                                      .
                                       -/
                                        ''   ,r
                                           p.'
                                              .  .,
                                                  y
                                                  ,                            /              .          e ,,,...,'J'
                                                                                                    1 ,:#,.,
                                                                                                                      I
                                     ',.
                                       .     .
                                             ;
                                     l       ,'           ,
  Ilate:.
        ; yg jj.             By. / t; g'
                                 J '/
                                                              ........-.
                                                                       --.
                                                                      W H #******
                                                                                                         --.--.wx
                                                                                                            .   .
                                                                                                                 X        '
                                 o'                   ANYHONY G1 N 7.o>'
                                                                       --    ..
                                 '
                                                      DEFE D A ''''''
                                                      '
